DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings corrections received 11/15/2021 are acceptable.

Response to Amendment
Applicant’s amendments have been reviewed.    They appear to overcome the art used in the previous rejection and that rejection is removed.  A further search has been conducted and results in the new rejection below.    The amendments also appear to create a new USC 112 issue that is addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Applicant’s new claim language added to the independent claims states “wherein the controller references a schedule specifying a start time for energizing the heating element and delays sending the activation signal to the switch based on the schedule.”
A review of applicant’s specification shows that the only references to the use of a schedule for determining when to energize the heating element is found in paragraph 0032:

[0032] In some embodiments, the controller factors in a schedule that specifies a start time for energising the heating and/or cooling element. In so doing, management of power available from a renewable supply becomes more nuanced. In some embodiments, the controller functions to delay activation of the thermal storage device. A delay inhibits load peaks caused by simultaneous activations of several thermal storage devices. In some embodiments, a smart thermal storage device has the capacity to determine whether to energise or to de-energise the device.

This paragraph appears to be broken up into several different embodiments.   The phrase “the controller factors in a schedule that specifies a start time for energizing the heating and/or cooling element” does not support the new claim language “…delays sending the activation signal to the switch based on the schedule”.   While there is also support in this same paragraph for delaying activation of the device, this appears to be done to inhibit load peaks rather than having any relation to the schedule.  These are written as distinct embodiments that do not have a clear link.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0146587 to McDonald in view of U.S. Patent Publication 2018/01957341 to Field et al and further in view of U.S. Patent 5,721,779 to Funk.
Referring to claims 1 and 9, McDonald shows a controller and device for managing activation of a heating element within a thermal storage device, the controller comprising: a processor (paragraph 0033 – “The controller includes a processor 220 that is configured to monitor the powering of the thermal storage devices over a predetermined period.”); a first interface connected to the communication bus for receiving an enable signal regarding availability of power (paragraph 0028) from a local supply of renewable power within a local grid for the thermal storage device In another arrangement a sensor co-located with the individual thermal storage devices may periodically transmit the status of the device to the controller. This status--for example a temperature--may be stored locally at the controller in one or more buffers 225.”); wherein the first interface is configured to receive the enable signal via the communication bus (signals from the network provider - 0050);  read the temperature signal via the second interface and produce a measure of temperature from the temperature signal (paragraph 0033 – “The buffers may also provide a data store for look-up tables or the like where a relationship between percentage charge of the device and temperature are defined. In this way the controller may process the actual temperature relative to the capacity or set point of the device and define the level of charge necessary to have the device at full capacity.”), and compare the produced measure of temperature to a maximum temperature; and if the produced measure of temperature is less than the maximum temperature, provide an activation signal; and a switch in operative communication with the processor configured to activate the heating element in response to the activation signal (paragraph 0066 – “The charge unit 735 may sense the temperature of the thermal storage device and/or the ambient air temperature. When a predetermined temperature is sensed by the charge unit 735 power to the device 740 is temporarily ceased.”).
McDonald does not specifically show “wherein the controller references a schedule specifying a start time for energizing the heating element and delays sending the activation signal to the switch based on the schedule.”
The use of a schedule for the control of devices is known for many purposes.   Field shows an energy storage system using thermal storage which references a schedule related to the operation of the factory where the energy would be used.   See paragraphs 0146-0148.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reference a schedule as shown in Field to enable the activation signal as shown in McDonald as this would prevent the system from operating at times when the factory was unable to use any energy that would be stored (preventing wasted energy).

This type of key based authentication is well known in the field of networking communication.   U.S. Patent 5,721,779 to Funk shows the concept of using key signals, authentication signals based on the key signal, comparing the authentication signal to a predefined signal (known password), and proceeding with the access request process if authentication is approved (see column 14, lines 19 through column 15, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method of Funk to authenticate the participants in the communication for the thermal storage bus of McDonald/Field because Funk provides “systems and methods that authenticate the identity of a party and that provide both a secure database of stored passwords and a secure communication channel for transferring passwords” (Funk column 2, lines 48-52).

Referring to claim 2, McDonald shows wherein: the first interface is configured to receive a disable signal indicating a lack of power available from the local supply of renewable power within the local grid (paragraph 0052 – “Conversely, the default or nominal setting also allows for a response in the event the signal from the network provider indicates that a reduction of ”); upon receipt of the disable signal, the processor is configured to: provide a deactivation signal; and send the deactivation signal to the switch; upon receipt of the deactivation signal, the switch is configured to deactivate the heating element (paragraph 0050 – “send control signals 580 via switch 570 to the thermal storage device 600.”).
Referring to claim 3, McDonald shows wherein: the processor comprises a third interface for unidirectional communication from the processor to the switch; and upon receipt of the enable signal, the processor is configured to: produce the activation signal; and send the activation signal to the switch via the third interface (paragraph 0050 – “send control signals 580 via switch 570 to the thermal storage device 600.”).
Referring to claim 5, McDonald shows wherein the first interface is configured to: connect to the communication bus; receive the enable signal via the communication bus; receive a start time signal indicating a start time of availability of power from the local supply of renewable power for the thermal storage device (Paragraph 0039 - “In a modification to that described heretofore the activation signal may include a start and stop time for the controller”); and upon receipt of the enable signal, the processor is configured to: produce a current time signal indicative of current time; compare the current time signal to the start time signal; and if the current time indicated by the current time signal is later than the start time indicated by the start time signal, provide the activation signal.   The examiner further notes that any timing system based on a start time would, by definition, compare a current time to the start time and, if it is later, provide the activation signal.
To ameliorate this, each of the controllers may be configured to activate their respective heating elements after expiry of a delay period to ensure that concurrent activation is not provided.”).
Referring to claim 11, McDonald shows a housing containing the heating element, the sensor, and the controller (paragraph 0019).   The examiner notes that household devices are known to have housings. Paragraph 0019 makes it clear that the heating element, sensor, and controller are contained together within a household, so would be contained in a housing for security and safety purposes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0146587 to McDonald in view of U.S. Patent Publication 2018/01957341 to Field et al  and in view of U.S. Patent 5,721,779 to Funk as shown above and further in view of U.S. Patent 6,191,546 to Bausch et al.
McDonald/Field in view of Funk shows wherein the second interface is configured for unidirectional communication from the sensor to the processor, but does not show where the interface comprises a delta-sigma modulation circuit.
The use of a delta-sigma modulation circuit for digital to analog conversion is known from Bausch.   Bausch shows using a delta-sigma modulation circuit specifically for temperature analog to digital conversion.
.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0146587 to McDonald in view of U.S. Patent Publication 2018/01957341 to Field et al and further in view of U.S. Patent Publication 2011/0136432 to Miller, II et al (hereinafter Miller).
It is noted that the claim elements where the Funk reference was relied upon in the rejection of claims 1 and 9 above are not present in claim 12 but return in claim 18 below.
With regard to claim 12, McDonald/FIeld shows all aspects of claim 12 using the same citations as claim 1.   Further, McDonald shows a tangible power connector electrically connecting the local supply of renewable power to the controller (smart electrical grid); a communication bus connecting the first interface of the controller in operative communication with the power management system (Figure 5 and associated description in Paragraph 0048). 
McDonald does not show wherein the tangible power connector transmits data signals of the communication bus along with electric power.
The use of data communication over power lines is known and is shown in Miller at paragraph 0014.    It would have been obvious to one of ordinary skill to communicate via the power lines of McDonald in order to transfer data signals along with electrical power because using already present wiring allows for a cheaper solution than running additional data cables.

A switch in communication with the processor and configured on receipt of the activation signal to energise the heating element”).
Referring to claim 14, McDonald shows wherein the thermal storage device electrically connects to the local grid (paragraph 0021).
Referring to claim 15, McDonald shows wherein the controller is in operative communication with the sensor (paragraph 0033).
Referring to claim 16 and 17, Miller shows a high-pass filter interposed between the tangible power connector and the first interface; wherein the first interface is in operative communication with the power management system via the high-pass filter (paragraph 0014) and wherein the communication bus comprises the tangible power connector and the high-pass filter (paragraph 0014).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0146587 to McDonald in view of U.S. Patent Publication 2018/01957341 to Field et al and in view of U.S. Patent 5,721,779 to Funk as shown above and further in view of U.S. Patent Publication 2011/0136432 to Miller, II et al (hereinafter Miller).
Referring to claim 18, McDonald/Field/Miller do not show wherein the first interface is configured to: connect to the communication bus; receive the enable signal via the communication bus; and receive a key signal via the communication bus; wherein the processor, upon receipt of the enable signal, is configured to: produce an authentication signal as a function 
Funk shows wherein the first interface is configured to: connect to the communication bus; receive the enable signal via the communication bus; and receive a key signal via the communication bus; wherein the processor, upon receipt of the enable signal, is configured to: produce an authentication signal as a function of the key signal; compare the authentication signal to a predefined signal; and if the authentication signal matches the predefined signal, provide the activation signal (see column 14, lines 19 through column 15, line 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the authentication method of Funk to authenticate the participants in the communication for the thermal storage bus of McDonald because Funk provides “systems and methods that authenticate the identity of a party and that provide both a secure database of stored passwords and a secure communication channel for transferring passwords” (Funk column 2, lines 48-52).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117